Citation Nr: 1735802	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  08-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left lower extremity radiculopathy, to include as secondary to lumbar spine condition. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for right lower extremity radiculopathy, to include as secondary to lumbar spine condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for right lower extremity radiculopathy.

6.  Entitlement to service connection for left lower extremity radiculopathy


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to June 1980.  He also had 25 years of service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and April 2014 rating determinations from the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  The Veteran originally requested a hearing before the Board but withdrew his request in a November 2015 letter.

This matter was previously before the Board in March 2016, at which time the Board found, in pertinent part, that new and material evidence had not been received to reopen the claims of service connection for left and right lower extremity radiculopathy.  The Boards also denied the claims of service connection for tinnitus and hearing loss.  

The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Joint Motion for Partial Remand (JMPR), the parties requested that the above denials be vacated and that the matter be remanded to the Board for further action consistent with the JMPR.  In January 2017, the Court granted the JMPR.  

At the time of the prior decision, the Board also remanded the issues of service connection for the newly reopened neck disability, reopening the claim for service connection for depressive disorder, and the claims for an increased evaluation for a right shoulder disorder and a TDIU.  These issues remain on appeal and will not be addressed in this decision.  

The newly reopened claims of service connection for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right and left lower radiculopathy in February 2013.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the denial of entitlement to service connection for right and left lower radiculopathy raises a reasonable possibility of substantiating the claims.

3.  The Veteran entered service with preexisting bilateral hearing loss.

4.  The evidence of record demonstrates that the Veteran's bilateral hearing loss worsened during service beyond the natural progression of the disorder.  

5.  The Veteran's tinnitus is etiologically related to his bilateral hearing loss.






CONCLUSIONS OF LAW

1.  The February 2013 rating determination denying service connection for right and left lower radiculopathy became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for right and left lower radiculopathy has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  In this case, because the Board is granting the full benefit (service connection) sought on appeal as it relates to hearing loss and tinnitus, and is reopening the claims of service connection for right and left lower extremity radiculopathy, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The RO issued a rating decision denying the Veteran's claims for service connection for left and right lower extremity radiculopathy in February 2013.  The Veteran did not appeal the denials within a year.  In June 2013, he submitted a statement claiming entitlement to service connection for the conditions.  That statement did not, however, communicate disagreement or intent to appeal.  See 38 C.F.R. § 20.201.  Further, no new and material evidence was received within a year of the February 2013 denials.  His June 2013 statement identified Social Security records that were not material to these claims.  As such, the February 2013 RO denials of service connection for right and left lower extremity radiculopathy became final.  38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 20.302(b).

At the time of the February 2013 denials of the radiculopathy claims, the evidence of record included the Veteran's statements, service records, medical records, and a November 2012 VA examination.  The RO found that the evidence did not establish that the Veteran had left or right lower extremity radiculopathy.  Since the denial, VA received new documents including Social Security records and private and VA treatment records, to include a July 2015 statement from A. A., M.D., who indicated that it was more likely than not that the Veteran's bilateral radiculopathy of the lower extremities began in service.  

The basis for the prior denial was that the Veteran did not have a lower extremity radiculopathy disorder which was related to service.  The July 2015 report from Dr. A. indicates his belief that the Veteran's left and right lower extremity radiculopathy had its onset in service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the February 2013 rating determination is new and material to reopen service connection for right and left lower extremity radiculopathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issues will be addressed in the remand section below.

Hearing Loss and Tinnitus

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  A veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 U.S.C.A. § 1111.  A preexisting injury will be considered aggravated where there is an increase in disability during service.  38 C.F.R. § 3.306. 

Active service is defined as active duty, as well as, any period of active duty for training (ADT) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  Acute myocardial infarction, cardiac arrest, or cerebrovascular accident that occurred during a period of IDT is also subject to service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Certain chronic diseases, such as hearing loss and tinnitus, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, including diagnosing tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2003).  However, he is not competent to diagnose hearing loss or determine the cause of a complex sensorineural disease as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

First, the evidence shows current hearing loss and tinnitus.  The July 2006 VA examiner recorded hearing loss in both ears which met VA requirements for disability.  See 38 C.F.R. § 3.385.  Private treatment records also show hearing loss diagnoses.  The Veteran also reported experiencing a buzzing in his ears during the July 2006, November 2006, and May 2012 examinations and treatment.

The evidence shows that the Veteran had hearing loss prior to entering service and his hearing loss did not increase in severity during active duty.  During recruitment medical testing, an audiogram from August 1979 recorded hearing loss at the 4000 and 6000 frequencies in both ears.  See 38 C.F.R. § 3.385.  On January 28, 1980, the date of enlistment, an audiometric evaluation again found hearing loss at the 4000 and 6000 frequencies in both ears.  Thus, the Veteran's hearing was not sound at entry into service.

After the Veteran's period of active duty, an audiogram from July 1983 showed level of hearing loss at the 4000 and 6000 frequencies similar to the 1979 and 1980 audiograms. 

In a May 2012 report, the Veteran's private treatment provider indicated that it was reasonable to assume that the Veteran had hearing loss that was service-connected secondary to noise exposure.

In February 2014, the Veteran was afforded a VA examination, at which time sensorineural hearing loss was demonstrated in both ears.  Following examination, the examiner indicated that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that the enlistment exam from 1980 demonstrated a mild hearing loss at 4000-6000 Hertz in both ears.  The examiner then indicated that the pre-existing hearing loss was aggravated beyond normal progression in military service.  He observed that several audio exams indicated a threshold shift of 15dB or more above 2KHz in both ears.  It was further noted that the Veteran was exposed to artillery noise for 24 years in the National Guard.  The examiner stated that it was well known that prolonged exposure could cause damage to auditory structures resulting in or aggravating hearing loss.

The examiner further indicated that it was at least as likely as not that the Veteran's tinnitus was incurred in or caused by an inservice injury, event or illness.  He stated that it was well known that prolonged exposure to high intensity noise levels like the military type could cause damage to auditory structures resulting in hearing loss and/or tinnitus.  He observed that the Veteran was exposed to military noise as artilleryman for 24 years in the National Guard.  He noted that tinnitus was a subjective symptom usually considered secondary to hearing loss which the Veteran had been presenting for many years at high frequencies.  He further observed that tinnitus could also be caused by other factors such as emotional stress, vascular incidents, medications, etc.  Therefore, it was his medical opinion that the currently claimed tinnitus was at least as likely as not related to noise exposure from military occupation as Fire Support Specialist.

In a February 2015 addendum report, the VA examiner indicated that he had reviewed the evidence and concluded that pre-existing hearing loss was not aggravated by active duty because there was no threshold shift observed in the five month period from January to June 1980. 

In a June 2017 letter,  N. W., Au.D., CCC-A, indicated that she had been asked to the review the record for the purpose of determining whether the Veteran's hearing loss and tinnitus could be attributable to noise exposure while he was in the military.  She noted that the Veteran served in the National Guard from November 1979 to November 2004.  She also observed that he had period of active service from January 1980 to June 1980 and from June 1986 to July 1986.  She indicated that his time in service, whether in the National Guard or on active duty, necessitated significant noise exposure due to his position as a National Guard Artillery Soldier.  She noted that when training in active duty and when fulfilling his National Guard service he was in close proximity to the firing of weaponry.  The loudness level of a howitzer ranged from 165-185+ db.  She indicated that the Veteran was shooting these weapons thereby placing him at risk for cochlear damage.  

She noted that a military hearing screening performed in January 1980, when the Veteran entered active duty, and two months after he began active service revealed mild high frequency hearing loss, bilaterally.  She indicated that it was unclear if the Veteran entered service with a mild high frequency hearing loss or if the exposure to impulse noise in his first weeks/months of National Guard service was responsible for the shift in hearing.  She stated that it was just as likely as not that the Veteran's exposure in the field was responsible for the hearing loss.  

She observed that the Veteran's hearing loss continued to shift over time and that by 1994 he had significant hearing loss.  She noted that it was well documented that with sufficiently long exposure to high sound levels, hearing loss could result.  She indicated that very rarely would the full effects of noise exposure manifest themselves at the time of the damage.  Rather, hearing loss due to noise exposure typically became apparent fifteen to twenty years after the exposure took place.  Additionally, it was important to note that, in general, sustained high frequency noise caused more sensorineural damage than damage sustained from a single blast.  The Veteran never reported that any single incident had significantly impacted his immediate hearing and tinnitus, rather, he noted that over time he had lost clarity in conversation interactions.  

She observed that the Veteran had noticed the presence of tinnitus since 1987.  She stated that many patients who had a history of noise exposure also had tinnitus and that noise was the most probable cause of tinnitus and might or might not occur simultaneously with hearing loss.  

She indicated that given the above information, it was her opinion that it was more likely than not that the Veteran's noise exposure during service was the cause of his current hearing loss and tinnitus.  She stated that even if the hearing loss documented in 1980 was presumed to have pre-existed active duty service, as discussed above, the continued military noise exposure would have continued to cause sensorineural damage and worsened hearing beyond its normal course.  

Based upon the above, and resolving reasonable doubt in favor the Veteran, the Board finds that the Veteran's current hearing loss, which pre-existed his period of active service, was aggravated by exposure to his artillery fire, both during his period of active service and while performing his duties as an Artillery Weapons Specialist during his period of National Guard service.  The Board finds that the Veteran's credible reports of hearing loss, when combined with his military occupational specialty, and the medical opinions of record being at least in equipoise as to whether the Veteran's hearing loss, which pre-existed service, was aggravated by his period of service, warrant reasonable doubt being resolved in favor of the Veteran and service connection for hearing loss being granted.  Moreover, both examiners, VA and private, have linked the Veteran's current tinnitus to his hearing loss, for which service connection has now been granted.  Therefore, service connection for tinnitus is also warranted. 

ORDER

New and material evidence having been received, the appeal to reopen the claim of service connection for right lower extremity radiculopathy is granted.

New and material evidence having been received, the appeal to reopen the claim of service connection for left lower extremity radiculopathy is granted.

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.




REMAND

As the claims for service connection for right and left lower extremity radiculopathy have been reopened, additional development, to include a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for an appropriate VA examination by a VA examiner to assist in determining the nature and etiology of any current right and left lower extremity radiculopathy.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that any current left or right lower extremity radiculopathy, if found, had its onset in service or is otherwise related to the Veteran's service? 

Complete detailed rationale is requested for any opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claims on appeal, to include the claim of service connection for right and left lower extremity radiculopathy on a de novo basis.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


